Order entered April 23, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01132-CR

                 TONNIEL MARQUIS BROWN, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 291st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-11801-U

                                   ORDER

      Before the Court is court reporter Sasha Brooks’s April 22, 2020 third

request for additional time to file the reporter’s record. We GRANT the request

and ORDER the reporter’s record filed by May 15, 2020.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE